DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0332507 Matthias Fockele (‘Fockele hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claims 1 – 11 are drawn towards a Method for providing control data for manufacturing at least one three dimensional object by means of a layer wise  classified in B33Y50/02.
Group 2, Claims 12 & 14 are drawn towards a control unit for an additive manufacturing apparatus, and is classified in B22F10/30.
Group 3, Claim 13, is drawn towards a computer program with a sequence of instructions that enables an additive manufacturing apparatus to carry out a method, and is classified in G05B19/40937. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 - 3 lack unity of invention because the groups do not share the same or corresponding technical feature: “Method providing control data for manufacturing a 3D layer-wise solidification of building material in an additive manufacturing apparatus.” This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ‘Fockele.  
‘Fockele teaches: “A method for providing control data for manufacturing at least one three-dimensional object by means of a layer-wise solidification of a building material in an additive manufacturing apparatus (‘Fockele, Abst, Para 0004, 0005, teaches heating layer using controlled radiation irradiating points of the layer to a cross-sectional pattern to the geometry data of the body, Rapid Prototyping is additive manufacturing, CAD data or geometry using a computer), wherein the apparatus comprises an irradiation device for directing a beam of an electromagnetic or particle radiation onto a layer of the building material at locations corresponding to the cross-section of the at least one object in said layer so as to solidify the building material at these locations (‘Fockele, Abst, Para 0004, 0005),  wherein the irradiation device is adapted to scan the beam in hatch lines and/or contours and/or polylines over the applied layer (‘Fockele, Para 0008), 
wherein the method includes at least the following steps: 
a) determining the locations corresponding to the cross section of the at least one object for at least one of a plurality of layers of building material (‘Fockele, Abst), 
b) determining at least two different regions to be solidified in said at least one layer (‘Fockele, Abst),
said at least two regions corresponding to at least a portion of a cross-section of an object in said layer (‘Fockele, Abst),  wherein said at least two regions are chosen from the group of: sandwiched region, down-facing region and up-facing region (‘Fockele, #38, sandwiched, down and up regions), 
c) for said at least one layer defining a scanning sequence for the beam so as to solidify the building material at least at the locations corresponding to said portion of the cross section of the object (‘Fockele, Para 0005 raw material is solidified, Para 0008, laser beam scans), wherein said scanning sequence is defined such that at an interface between a first and a second region differing from each other a scan line of the beam is continuous (‘Fockele, Para 0044. 0063, beam is changed but essentially constant speed over regions X1, X2, X3 and X4), 
i.e. the beam is moved without interruption across the interface (‘Fockele, Para 0044. 0063), wherein at least one beam parameter value is changed at the interface (‘Fockele, Para 0044. 0063), and
providing control data for the control of said irradiation device in said additive manufacturing apparatus in accordance with the scanning sequence defined in step c) for a solidification of the building material in said at least one layer (‘Fockele, Abst).”  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571) 270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
03/15/2022